UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-QSB/A QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2008 COMMISSION FILE NUMBER 000-51046 TRITON DISTRIBUTION SYSTEMS, INC. (Name of small business issuer in its charter) Colorado 84-1039067 (State or jurisdiction of incorporation or organization) (I.R.S. Employer I.D. Number) One Harbor Drive, Suite 300, Sausalito, California 94965 (415)339-4606 (Address and telephone number of principal executive offices) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes []No [X] Transitional small business disclosure format: Yes [ ]No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer,a non-accelerated filer or a smaller reporting company.
